Citation Nr: 1755295	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  08-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating, greater than 40 percent, for a lumbosacral strain.

2.  Entitlement to service connection for a cervical spine disorder, claimed as degenerative spondylosis with mild neural foramina narrowing at the C4-5 and C5-6 levels of the cervical spine, to include as secondary to service-connected lumbosacral strain.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Marine Corps from May 1971 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and September 2009 decisions of the Department of Veterans Affairs Regional Offices (ROs) in St. Louis, Missouri and New Orleans, Louisiana. Original jurisdiction over all appeals has been transferred to the RO in New Orleans.

The issues of entitlement to an increased rating for a lumbosacral spine disability and entitlement to TDIU benefits were previously denied by the Board in an October 2010 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in December 2011, the Court granted a joint motion to remand these issues to the Board for readjudication.  The Board also denied a claim of entitlement to an increased rating for hearing loss in October 2010, but the Veteran abandoned this claim when appealing the October 2010 decision to the Court.

In September 2012, the Board remanded the appeal for additional development, readjudication, and issuance of a responsive statement of the case and supplemental statement of the case.

In July 2016, the Board again remanded the appeal, as the supplemental statements of the case were sent to an out-of-date address and returned as undeliverable.  After the remand, VA contacted the Veteran, in August 2016, and confirmed his address.  An SSOC was issued in January 2017 and sent to the correct address.


The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required.


REMAND

The Board finds that additional development is needed before final adjudication of the Veteran's appeal.  Regarding the issue of entitlement to service connection for a cervical spine disorder, the record reflects that the Veteran has spondylosis of the visualized upper cervical spine, as well as degenerative disk disease of the cervical spine.  However, he has not been afforded a VA examination regarding the etiology of his cervical spine disabilities.  The Board will remand to afford the Veteran an opportunity for an appropriate examination and to obtain an opinion addressing a potential connection between any cervical spine disability and service.

The Board notes that the Veteran was afforded a VA examination of his thoracolumbar spine in October 2012, which addressed directives in the Board's September 2012 remand.  However, following the Board's remand and the VA examination, the Court issued a precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59, created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.

The Veteran's lumbar spine disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The applicable diagnostic criteria involve examination of range of motion.  However, the most recent October 2012 VA examination does not meet the specifications of Correia.  Specifically, the examination report does not provide lumbar spine range of motion findings that were obtained on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  The Board notes that the May and August 2005 VA examinations included passive range of motion testing, however, given that these examinations are more than 10 years old, the Board finds that additional testing is necessary.

Since the appeal is being remanded for further development of the Veteran's cervical spine claim, and given the amount of time that has passed since the Veteran's prior examinations, as well as to ensure the Veteran full due process, the Board will again remand to afford him an examination that is compliant with the Court's decision in Correia.  In addition, as the claim file is being returned, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board finds that the issue of TDIU is inextricably intertwined with the issues on appeal and must also be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claim file any outstanding VA treatment records since October 2016.

2.  After completion of the above, schedule the Veteran for an appropriate VA examination to address the etiology of his cervical spine disability and to reassess the severity of the service-connected lumbosacral strain disability.  The claim folder and all pertinent treatment records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.

Regarding the cervical spine:  Identify all diagnosed disabilities of the cervical spine.  For each disability identified, provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.

In addition, for each disability identified, provide an opinion as to whether it is more likely than not (i.e., a 50 percent or greater probability) that the disability is proximately due to, or the result of, or aggravated (permanently worsened) beyond normal progression by the Veteran's service-connected lumbosacral strain disability.

Regarding the lumbosacral strain disability:  The examiner must describe all impairment of the lumbar strain; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veterans lumbar and cervical spine disabilities.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss. 

A detailed rationale is requested for all opinions provided.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




